DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 6/9/2022. Claims 1-23 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication services module, integration module, communication nodes (independents claim 1, 12, 23 and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jose (US 20170160880 A1) in view of Seifert (US 20130326079 A1).

Regarding claim 1, Jose discloses: a communications enablement platform (fig.1, 0045 gives an overview of a platform for composing microservice flows via a GUI at a client device (fig.1:106) accessing a network application (fig.1:130), these microservices enabling communications, e.g., communication from sensors, e.g., temperature (0050), online shopping (fig.7, 0068), home environment monitoring (fig.9, 0082)), comprising:
a communication services module (fig.1:102, 0046, 0049: the database tier stores various microservice modules enabling the various communications described above), wherein the communication services module further comprises a first series of communication nodes (fig.1:110, 120 with associated software implementations stored in database fig.1:102), the first series of communication nodes further comprising at least one of each of the following: a microservice (fig.1:110, 120, 0046, 0049), an application programming interface (0006), a metadata discoverer (0043, 0046-47: database is implemented via a database management system that discovers via queries submitted via Application tier suggestions such as via usage metadata 132, 0047, hence, metadata discoverer), a database (fig.1:112), and a first gateway (fig.1:108: gateway for communicating over network);
an integration module (fig.1, 104: service for integrating microservice modules), wherein the integration module further comprising a second series of communication nodes (0047: database application, GUI application, suggestions application for communication with other tiers over the network constitute communication nodes.), the second series of communication nodes further comprising at least one of each of the following: an application component (0047: various applications described), a pattern (fig.2, 0051-55: program flows including branching statements, decision points constitute patterns for linking microservices), and a second gateway (fig.1:108: gateway for connecting to network), wherein the communication services module and the integration module are operatively coupled via the at least one first gateway and the at least one second gateway (fig.1: network 108 couples the gateways of the two tiers);
a user interface (fig.1:130, 140), wherein the user interface is operatively coupled to the communication services module and the integration module via the at least one first gateway and the at least one second gateway (fig.1:108: user interface being used to access graphical environment and microservices in database 102);
whereby the user interface allows composing an at least one integration flow at the user interface by manipulating the at least one pattern (fig.2, 0051) through combination with at least one of the following from each of the communication services module and the integration module: the at least one microservice (fig.1:110, 102), the at least one application programming interface (0006), and the application component (fig.2, 0051: the user manipulates the workflow pattern incorporating microservices via the various interface-relevant applications fig.1:130-136); and
a controller (fig.1: client computer), further comprising:
a computer system, wherein, via a network, the computer system directs and controls the operation and function of the communications enablement platform (0051: linking microservices in order to build workflows);
a coupler, wherein, via the network, the coupler operatively couples the at least one first gateway, the at least one second gateway, the communication services module, the integration module, and the user interface (fig.1:108, 0045: coupler integrating the three components via the pattern-composing process of fig.2, 0051);
a multimodal input/output, wherein, via the network, the multimodal input/output receives a multimodal input and provides a multimodal output based on the received multimodal input received from the user interface (fig.2: the microservice objects retrieved from the database constitutes a multimodal input (i.e., at least text and graphics, keyboard and mouse, see 0048-49), the multimodal output being provided via GUI as in fig.2, 0051); and
a receiver/transmitter, wherein, via the network, the receiver/ transmitter receives and transmits a feedback of the at least one integration flow in response to an occurrence of an event (fig.1:108: receiving and transmitting via network; fig.2, 0051: GUI events at the workflow constitute events to which the application layer transmits feedback, e.g., suggestions, updated workflow representations, etc.).
Jose does not disclose: wherein the computing system is an operating system;
wherein each of the at least one first gateway and the at least one second gateway comprise a protocol translation gateway which interconnects one or more networks with different network protocol technologies by performing corresponding protocol conversions;
wherein the interface allows composing an integration flow to allow interaction of one or more devices connected to the one or more networks with different network protocol technologies 
Seifert discloses: wherein the computing system is an operating system (023: implementation of integration platform (0003) via an operating system);
wherein each of the at least one first gateway and the at least one second gateway comprise a protocol translation gateway which interconnects one or more networks with different network protocol technologies by performing corresponding protocol conversions (fig.2-3, 0041-44: shows a plurality of protocol translation gateways at 245a-c, 255a-c that accepts inbound connections from partner devices (see fig.1:175, 0039-40, 0019-20, i.e., end-user devices) and dispatches to other partner / end-user devices (see 0047: “two-way communications”, 0039: partners being part of a business process, remote developer, administrators, end-users, etc., i.e., various collaborative roles) via various networks 148 and performs protocol conversion to achieve integration);
wherein the interface allows composing an integration flow to allow interaction of one or more devices connected to the one or more networks with different network protocol technologies (0047, 0041-44, fig.2-3 as described above discloses an integration environment allowing interaction of multiple protocols, the combination with Jose yielding configuration of the integration platform via composition of integration flows).
	It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the platform of Jose by incorporating the operating system technique and the protocol conversion technique of Seifert. Both concern the art of integration workflows appllications (Seifert 0002-3), and the incorporation would have, according to Seifert, allowed the integration platform of Jose to integrate devices using different protocols into the process flow (0003) while providing various quality of service options (0007), allowed the use of conventional operating systems for ease of implementation (0023).
	
Regarding claim 2, Jose modified by Seifert discloses the platform of claim 1, as described above. Jose further discloses: wherein the communication services module further comprises the at least one microservice and the database being exposed via the at least one first gateway (Jose fig.1:108, 110, 120; 0043, 0046, 0049).

Regarding claim 3, Jose modified by Seifert discloses the platform of claim 2, as described above. Jose further discloses: wherein the integration module further comprises the coupler coupling the integration module via the communication services module at the at least one first gateway (fig.2, 0051: the coupler cause database access by the application tier, hence, coupling of the tiers via respective gateways), whereby via the coupler the integration module accesses the at least one microservice and the database (fig.2, 0051: the database and microservice is accessed for designing and implementing workflows).

Regarding claim 4, Jose modified by Seifert discloses the platform of claim 1, as described above. Jose further discloses: wherein the user interface further comprises providing access to the at least one application component and the at least one pattern to a design user (fig.2:120, 0051: the application 130-136 as well as workflow pattern is provided to the user).

Regarding claim 5, Jose modified by Seifert discloses the platform of claim 2, as described above. Jose further discloses: wherein the user interface further comprising providing access to the at least one microservice and the database to a design user (fig.2, 0051: the GUI interface accesses database and microservices via the application tier).

Regarding claim 6, Jose modified by Seifert discloses the platform of claim 2, as described above. Jose further discloses: wherein the user interface further comprises allowing composing the at least one integration flow via a combination of one or more of the following from each of the communication services module and the integration module: the at least one application component, the at least one microservice, and the at least one pattern (fig.2, 0051: the user manipulates the workflow pattern incorporating microservices via the various interface-relevant applications fig.1:130-136) .

Regarding claim 7, Jose modified by Seifert discloses the platform of claim 1, as described above. Jose further discloses: wherein operatively coupling via the coupler further comprises a multidirectional data exchange between the communication services module, the integration module, and the user interface (fig.1, 0051, 0043, 0047: as the various modules are of a request form, including providing GUI feedback in response to events, providing response to database queries, etc., the operative coupling is multi-directional).

Regarding claim 8, Jose modified by Seifert discloses the platform of claim 1, as described above. Jose further discloses: wherein providing the multimodal output further comprises receiving and analyzing an at least one activity detail collected via the metadata discoverer and stored in the database (fig.2: multimodal output comprising microservice activity detail returned via database search constituting metadata discoverer is analyzed for placement in the workflow, see 0053-56: analyzing microservice object in order to present properties, allowable links, etc.).

Regarding claim 9, Jose modified by Seifert discloses the platform of claim 1, as described above. Jose further discloses: wherein the controller receives one or more multimodal inputs and provides one or more multimodal outputs based on the received one or more multimodal inputs via the user interface (fig.2, 0053-56, 0093: receiving, via the user interface, searches, user data, current microservices, etc.).

Regarding claim 10, Jose modified by Seifert discloses the platform of claim 1, as described above. Jose and Bragdon further discloses: wherein the controller receives and transmits one or more feedbacks via the user interface based on the use of the at least one integration flow in response to the occurrence of the event (Jose fig.1:108: receiving and transmitting via network; GUI events at the workflow constitute events to which the application layer transmits feedback, e.g., suggestions, updated workflow representations, etc.).

Regarding claim 11, Jose modified by Seifert discloses the platform of claim 10, as described above. Jose further discloses: wherein the controller receives and transmits the one or more feedbacks via the user interface based on the use of the at least one integration flow in response to the occurrence of one or more of the events (fig.1:108: receiving and transmitting via network; GUI events at the workflow constitute events to which the application layer transmits feedback, e.g., suggestions, updated workflow representations, etc.).

Regarding claim 12, Jose discloses: a system, comprising:
a communications enablement platform (fig.1, 0045 gives an overview of a platform for composing microservice flows via a GUI at a client device (fig.1:106) accessing a network application (fig.1:130), these microservices enabling communications, e.g., communication from sensors, e.g., temperature (0050), online shopping (fig.7, 0068), home environment monitoring (fig.9, 0082)), further comprising:
a communication services module (fig.1:102, 0046, 0049: the database tier stores various microservice modules enabling the various communications described above), wherein the communication services module further comprises a first series of communication nodes (fig.1:110, 120 with associated software implementations stored in database fig.1:102), the first series of communication nodes further comprising at least one of each of the following: a microservice (fig.1:110, 120, 0046, 0049), an application programming interface (0006), a metadata discoverer (0043, 0046-47: database is implemented via a database management system that discovers via queries submitted via Application tier suggestions such as via usage metadata 132, 0047, hence, metadata discoverer), a database (fig.1:112), and a first gateway (fig.1:108: gateway for communicating over network);
an integration module (fig.1, 104: service for integrating microservice modules), wherein the integration module further comprising a second series of communication nodes (0047: database application, GUI application, suggestions application for communication with other tiers over the network constitute communication nodes.), the second series of communication nodes further comprising at least one of each of the following: an application component (0047: various applications described), a pattern (fig.2, 0051-55: program flows including branching statements, decision points constitute patterns for linking microservices), and a second gateway (fig.1:108: gateway for connecting to network), wherein the communication services module and the integration module are operatively coupled via the at least one first gateway and the at least one second gateway (fig.1: network 108 couples the gateways of the two tiers);
a user interface (fig.1:130, 140), wherein the user interface is operatively coupled to the communication services module and the integration module via the at least one first gateway and the at least one second gateway (fig.1:108: user interface being used to access graphical environment and microservices in database 102);
whereby the user interface allows composing an at least one integration flow at the user interface by manipulating the at least one pattern (fig.2, 0051) through combination with at least one of the following from each of the communication services module and the integration module: the at least one microservice (fig.1:110, 102), the at least one application programming interface (0006), and the application component (fig.2, 0051: the user manipulates the workflow pattern incorporating microservices via the various interface-relevant applications fig.1:130-136) to allow interaction of the at least one first user device and the at least one second user device connected to the one or more networks having different network protocol technologies; and
a controller (fig.1: client computer), further comprising:
a computer system, wherein, via a network, the computer system directs and controls the operation and function of the communications enablement platform (0051: linking microservices in order to build workflows);
a coupler, wherein, via the network, the coupler operatively couples the at least one first gateway, the at least one second gateway, the communication services module, the integration module, and the user interface (fig.1:108, 0045: coupler integrating the three components via the pattern-composing process of fig.2, 0051);
a multimodal input/output, wherein, via the network, the multimodal input/output receives a multimodal input and provides a multimodal output based on the received multimodal input received from the user interface (fig.2: the microservice objects retrieved from the database constitutes a multimodal input (i.e., at least text and graphics, keyboard and mouse, see 0048-49), the multimodal output being provided via GUI as in fig.2, 0051); and
a receiver/transmitter, wherein, via the network, the receiver/ transmitter receives and transmits a feedback of the at least one integration flow in response to an occurrence of an event (fig.1:108: receiving and transmitting via network; fig.2, 0051: GUI events at the workflow constitute events to which the application layer transmits feedback, e.g., suggestions, updated workflow representations, etc.).
Jose does not disclose: wherein the computing system is an operating system;
an at least one first user device;
an at least one second user device;
wherein each of the at least one first gateway and the at least one second gateway comprise a protocol translation gateway which interconnects one or more networks with different network protocol technologies by performing corresponding protocol conversions;
wherein the interface allows composing an integration flow to allow interaction of the at least one first user device and the at least one second user device connected to the one or more networks with different network protocol technologies.
Seifert discloses: wherein the computing system is an operating system (023: implementation of integration platform (0003) via an operating system);
an at least one first user device; an at least one second user device (0039-40 describes various end user devices in the system);
wherein each of the at least one first gateway and the at least one second gateway comprise a protocol translation gateway which interconnects one or more networks with different network protocol technologies by performing corresponding protocol conversions (fig.2-3, 0041-44: shows a plurality of protocol translation gateways at 245a-c, 255a-c that accepts inbound connections from partner devices (see fig.1:175, 0039-40, 0019-20, i.e., end-user devices) and dispatches to other partner / end-user devices (see 0047: “two-way communications”, 0039: partners being part of a business process, remote developer, administrators, end-users, etc., i.e., various collaborative roles) via various networks 148 and performs protocol conversion to achieve integration);
wherein the interface allows composing an integration flow to allow interaction of the at least one first user device and the at least one second user device connected to the one or more networks with different network protocol technologies (0047, 0041-44, fig.2-3 as described above discloses an integration environment allowing interaction of multiple protocols, the combination with Jose yielding configuration of the integration platform via composition of integration flows, with 0047 disclosing the user of two-way communications and 0039 disclosing the application to collaborative environments, i.e., sellers and customers, administrators and users, developers and users, etc.).
	It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the platform of Jose by incorporating the operating system technique and the protocol conversion technique of Seifert. Both concern the art of integration workflows appllications (Seifert 0002-3), and the incorporation would have, according to Seifert, allowed the integration platform of Jose to integrate devices using different protocols into the process flow (0003) while providing various quality of service options (0007), allowed the use of conventional operating systems for ease of implementation (0023).

	Claims 13-22 recite analogous limitations to claims 2-11 above and are hence rejected under the same rationale.

Claim(s) 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jose (US 20170160880 A1) in view of Seifert (US 20130326079 A1) in view of Bragdon (US 20200249914 A1).

Regarding claim 23, Jose discloses: a method for designing an integration flow via a communications enablement platform, comprising:
allowing access to a user interface (fig.1:130, 140), by at least one first user device, operatively coupled (fig.1:108: user interface being used to access graphical environment and microservices in database 102), to a communication services module (fig.1:102, 0046, 0049: the database tier stores various microservice modules enabling the various communications described above) and an integration module of the communications enablement platform (fig.1, 104: service for integrating microservice modules) via a network (fig.1:108), wherein the communications enablement platform further comprises:
a controller, further comprising:
an computer system, wherein the computer system directs and controls the operation and function of the communications enablement platform (0051: linking microservices in order to build workflows);
a coupler, wherein the coupler operatively couples the user interface, the communication services module, and the integration module (fig.1:108, 0045: coupler integrating the three components via the pattern-composing process of fig.2, 0051);
a multimodal input/output, wherein the multimodal input/output receives a multimodal input and provides a multimodal output based on the received multimodal input (fig.2: the microservice objects retrieved from the database constitutes a multimodal input (i.e., at least text and graphics, keyboard and mouse, see 0048-49), the multimodal output being provided via GUI as in fig.2, 0051); and
a receiver/transmitter, wherein the receiver/transmitter receives and transmits a feedback of the integration flow via the user interface in response to an occurrence of an event (fig.1:108: receiving and transmitting via network; fig.2, 0051: GUI events at the workflow constitute events to which the application layer transmits feedback, e.g., suggestions, updated workflow representations, etc.);
the communication services module (fig.1:102, 0046, 0049: the database tier stores various microservice modules enabling the various communications described above), wherein the communication services module further comprises a first series of communication nodes (fig.1:110, 120 with associated software implementations stored in database fig.1:102), the first series of communication nodes further comprising at least one of each of the following: a microservice (fig.1:110, 120, 0046, 0049), an application programming interface (0006), a metadata discoverer (0043, 0046-47: database is implemented via a database management system that discovers via queries submitted via Application tier suggestions such as via usage metadata 132, 0047, hence, metadata discoverer), a database (fig.1:112), and a first gateway (fig.1:108: gateway for communicating over network);
an integration module (fig.1, 104: service for integrating microservice modules), wherein the integration module further comprising a second series of communication nodes (0047: database application, GUI application, suggestions application for communication with other tiers over the network constitute communication nodes.), the second series of communication nodes further comprising at least one of each of the following: an application component (0047: various applications described), a pattern (fig.2, 0051-55: program flows including branching statements, decision points constitute patterns for linking microservices), and a second gateway (fig.1:108: gateway for connecting to network), wherein the communication services module and the integration module are operatively coupled via the at least one first gateway and the at least one second gateway (fig.1: network 108 couples the gateways of the two tiers);
the user interface being operatively coupled to the communication services module and the integration module via the at least one first gateway and the at least one second gateway (fig.1:108: user interface being used to access graphical environment and microservices in database 102);
wherein the user interface allows composing the integration flow, by manipulating the at least one pattern (fig.2, 0051) through combination with at least one of the following from each of the communication services module and the integration module: the at least one microservice (fig.1:110, 102), the at least one application programming interface (0006), and the application component (fig.2, 0051: the user manipulates the workflow pattern incorporating microservices via the various interface-relevant applications fig.1:130-136);
	Jose does not disclose: wherein the computing system is an operating system;
wherein each of the at least one first gateway and the at least one second gateway comprises a protocol translation gateway which interconnects one or more networks with different network protocol technologies by performing corresponding protocol conversions;
wherein the interface allows composing an integration flow to allow interaction of one or more devices connected to the one or more networks with different network protocol technologies;
activating the integration flow for delivering an output to at least one second user device;
interacting, by the at least second user device, with the output to create the occurrence of the event resulting in the transmitted feedback of the integration flow.
Seifert discloses: wherein the computing system is an operating system (023: implementation of integration platform (0003) via an operating system);
wherein each of the at least one first gateway and the at least one second gateway comprise a protocol translation gateway which interconnects one or more networks with different network protocol technologies by performing corresponding protocol conversions (fig.2-3, 0041-44: shows a plurality of protocol translation gateways at 245a-c, 255a-c that accepts inbound connections from partner devices (see fig.1:175, 0039-40, 0019-20, i.e., end-user devices) and dispatches to other partner / end-user devices (see 0047: “two-way communications”, 0039: partners being part of a business process, seller and customer, remote developer, administrators and end-users, etc., i.e., various collaborative roles) via various networks 148 and performs protocol conversion to achieve integration);
wherein the interface allows composing an integration flow to allow interaction of one or more devices connected to the one or more networks with different network protocol technologies (0047, 0041-44, fig.2-3 as described above discloses an integration environment allowing interaction of multiple protocols, the combination with Jose yielding configuration of the integration platform via composition of integration flows);
activating the integration flow for delivering an output to at least one second user device (0047, 0039: activating the integration flow to enable collaborative environments with two-way communication as described above, including UI output to the end-user and administrator 0039).
	It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the platform of Jose by incorporating the operating system technique and the protocol conversion technique of Seifert. Both concern the art of integration workflows applications (Seifert 00021-23), and the incorporation would have, according to Seifert, allowed the integration platform of Jose to integrate devices using different protocols into the process flow (0003) while providing various quality of service options (0007), allowed the use of conventional operating systems for ease of implementation (0023);
interacting, by the at least second user device, with the output (0019-20: interacting by the UI with a real-time GUI, such as via responses from the application system 002, hence, interacting with the output of the integration flow; see also 0039: enabling collaborative and communication environments).
Jose modified by Seifert does not disclose: wherein the interacting with the output creates the occurrence of the event resulting in the transmitted feedback of the integration flow.
Bragdon discloses: interacting to create the occurrence of the event resulting in the transmitted feedback of the integration flow (fig.1A-C, 0021-22: providing feedback to the developer of the integration flow such as of success rates associated with requests associated with the integration flow, such as requests from “System 1” (fig.1A:104(1)), the monitoring application and the developer or composer application (fig.2A-D) being part of the same application (0031); the combination with Seifert yielding interactions by end-user devices such as the scenarios described by Seifert 0039 causing requests which cause success and failure events that are provided as feedback via Bragdon figs.1A-C).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the platform of Jose modified by Seifert by incorporating the developer feedback technique of Bragdon. Both concern the art of workflow development, and the incorporation would have improved the efficiency of the development cycle of Jose modified by Wolfe by, according to Xia, integrating feedback functions into the development environment to facilitate such operations by the developer and the end-user.

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, Applicant argues: 
0. Regarding the 112f interpretation of the  claims, the Specifications provide sufficient structure to the claimed communication services module, integration module, and communication module as shown in fig.2, 0051-76.
Examiner respectfully disagrees. The cited passages do not find these terms (communication services module, integration module, communication module) being used in a way that would convey to a person of ordinary skill in the art that these terms have sufficiently definite meaning for a structure that performs the function. For example, these terms are not defined in the Specifications, nor does their use in the context of these passages of Specifications cause the reader to understand them as being of a particular structure. These modules, for example, are not names for structures that perform these functions. Rather, these passages recite a class or range of possible structures. Hence, Examiner submits that this exception recited in MPEP 2181(i)(A) and pointed to by Applicant is inapplicable to the current fact pattern.

1. Regarding representative claim 1, Jose does not disclose composing the at least one integration flow by manipulation of a pattern, as Joe merely describes forming a workflow by linking and integrating the microservices and is silent regarding any pattern.
Examiner respectfully disagrees. The integration workflows constitute patterns such as shown in Jose fig.2, 0051-55, as branching statements, program start and end points, constitute reusable templates for solving a variety of problems. Furthermore, each integration workflow is a pattern, being used multiple times by multiple users, for solving a variety of problems. For example, fig.7, 0068 would be a pattern for solving a general class of shopping service issues, i.e., regardless of which customer, what the item the customer wants to purchase, etc. Examiner hence asserts that “pattern” must be clarified to exclude Jose.
As Joe discloses “pattern”, Joe hence also discloses the manipulation of patterns to create integration flows, i.e., via the disclosed GUI of fig.2, 0051 as described in the rejection.

2. Jose fails to disclose the newly added limitations directed to allowing for interactions of connected devices with different protocol technologies.
Applicant argument is moot in view of newly applied art.

3. Jose does not disclose the composing of the integration flow through combination with the at least one of the following from each of the communication service module and the integration module, in particular because
(1) the application tier 104 of Jose is not the integration module which includes a pattern and a gateway.
Examiner respectfully disagrees. The patterns reside in the Application environment, such as shown in fig.2 as described above. Further, Jose fig.1 shows the application tier connected communicatively to the database, client computer, and microservice components, hence, it contains a gateway for receiving incoming communications, e.g., requests, output, etc. from the connected components.
(2) Jose’s database tier is not the communication services module, as it does not disclose the microservice, the application programming interface, a metadata discoverer, first gateway as recited in claim 1.
Examiner respectfully disagrees for the reasons provided in the rejection above.
Hence, Jose cannot disclose the manipulation of a pattern through combination with at least one of the following from each of the communication services module and the integration module.
Examiner respectfully disagrees with the premise that Jose does not disclose the two modules for the reasons given in 3(1) and 3(2) above. Examiner submits that, in Jose, the pattern manipulation via the GUI in Application environment works in concert with the database layer 102 and the other elements of the communication services module 104 to generate a workflow.

4. Jose does not disclose the newly amended limitations directed to gateways functioning as a protocol translation / mapping gateway interconnecting networks with different protocol technologies.
Applicant’s argument is moot in view of the newly applied art.

5. The database tier and the application tier of Jose do not disclose the first and second gateway, and hence do not disclose the limitations directed to their operative coupling.
Examiner respectfully disagrees. As argued above, Jose fig.1 shows the application tier connected communicatively to the database, client computer, and microservice components, hence, it contains a gateway for receiving incoming communications, e.g., requests, output, etc. from the connected components.

6. The remaining references Wolfe and Xia do not cure the deficiencies of Jose.
Applicant’s argument is moot in view of the newly applied art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stewart (US 9092244 B2) discloses an integration platform containing graphical programming composition (fig.2) as well as protocol or data transformation (fig.3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Primary Examiner, Art Unit 2143